UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 08-4115



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


KENNETH DEVON GROSS,

                Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry F. Floyd, District Judge.
(6:04-cr-00284-HFF-1)


Submitted:   July 22, 2008                 Decided:   July 24, 2008


Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David W. Plowden, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant. Alan Lance Crick, Assistant United
States Attorney, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
 PER CURIAM:

               Kenneth Devon Gross pled guilty to possession of a

 firearm by a convicted felon, in violation of 18 U.S.C. § 922(g)

 (2000) (Count 1); use, carry, and possession of a firearm during

 and in relation to a drug trafficking crime, in violation of 18

 U.S.C.A. § 924(c)(1)(A) (West 2000 & Supp. 2008) (Count 2); and

 possession with intent to distribute heroin, in violation of 21

 U.S.C. 841(a)(1) (2000) (Count 3).               Gross was sentenced to a total

 of 102 months of imprisonment: forty-two months for Counts 1 and 3,

 and sixty months for Count 2, to run consecutively to Counts 1 and

 3.      On   appeal,   counsel       has   filed    a   brief    under    Anders    v.

 California,     386    U.S.    738    (1967),    alleging      that   there   are   no

 meritorious claims on appeal but raising the following issue:

 whether the district court erroneously denied Gross’ motion to

 suppress the evidence.          For the reasons that follow, we affirm.

              A defendant who enters a guilty plea waives the right to

raise a constitutional challenge to his or her conviction, except in

narrow    circumstances        not    presented     in   this    appeal.       Tollett

v. Henderson, 411 U.S. 258, 267 (1973).              Direct review of an adverse

ruling on a pre-trial motion is available only if the defendant

expressly preserves that right by entering a conditional guilty

plea.    Fed. R. Crim. P. 11(a)(2); see Tollett, 411 U.S. at 267

(holding entry of guilty plea waives challenges to “the deprivation

of constitutional rights that occurred prior to the entry of the


                                        - 2 -
guilty plea”); United States v. Wiggins, 905 F.2d 51, 52 (4th Cir.

1990) (“A defendant who enters a guilty plea waives the right to

raise a constitutional challenge to his or her conviction, except in

narrow circumstances.”).       Because Gross entered an unconditional

guilty plea to his offenses, he cannot now attack the district

court’s pre-trial decision denying his motion to suppress the

evidence.

            We   have   examined   the   entire   record   in   this   case   in

accordance with the requirements of Anders, and find no meritorious

issues for appeal.*      Accordingly, we affirm.       This court requires

that counsel inform his client, in writing, of his right to petition

the Supreme Court of the United States for further review.               If the

client requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in this

court for leave to withdraw from representation.            Counsel’s motion

must state that a copy thereof was served on the client.                      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                                       AFFIRMED




      *
       Despite notice, Gross has not filed a pro se supplemental
 brief.

                                    - 3 -